Citation Nr: 1124165	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to educational assistance at a percentage rate higher than 70 percent, under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to May 1999, and from January 2004 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the Muskogee Education Center, located at the Muskogee, Oklahoma, regional office (RO), which granted educational assistance under the Post-9/11 GI Bill (Chapter 33) at the 70 percent rate.  In February 2011, the Veteran appeared at a Board hearing (i.e., Travel Board hearing) held at the Oakland, California, RO.  


FINDING OF FACT

The Veteran had 20 months of active duty after September 10, 2001, from January 2004 to September 2005.  


CONCLUSION OF LAW

The criteria for educational assistance at a percentage rate higher than 70 percent, under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2010); 38 C.F.R. § 20.9640 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, including the Post-9/11 GI Bill, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  See 38 C.F.R. § 21.9510 (2010).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000, and, by analogy, the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim; thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The Veteran contends that he is entitled to Chapter 33 benefits at the rate of 100 percent, rather than 70 percent, due to injury in the line of duty, duty in a combat zone, and VA disability rating.  He states that he was injured in Iraq, and subsequently had to undergo three abdominal surgeries during active duty, and another three since discharge.  He states that he was going to receive a medical board discharge, but instead was put on TDRL status in August 2008.  He said he is still waiting for an appointment at Fort Lewis to be put on the medical retired list.  

At his travel board hearing, he testified that he was supposed to be discharged in June 2005, but was told he was extended because he was waiting a medical board.  He was separated from active duty in September 2005, and from the National Guard in August 2008.  

Under Chapter 33, however, the percentage of educational assistance payable is dependent upon the aggregate length of credible active duty after September 10, 2001.  38 C.F.R. § 21.9640(a).  Specifically, VA will apply the applicable percentage of the maximum amounts payable for purposes of an approved program of education, based on the length of the qualifying active duty.  Id.  It is not disputed that the Veteran served on active duty from January 2004 to September 2005, a period of 20 months.  For active duty of at least 18 months, but less than 24 months, the percentage of the maximum amount payable is 70 percent.  Id.  Other factors involved in the rate of payment can include number of credits taken and fees charged by the school.  Id.  When authorized by the military, additional educational assistance ("kicker") for an individual who has a skill or specialty designated by the Secretary concerned as a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit may be paid.  38 C.F.R. § 21.9650(a) (2010).  The Veteran, however, has not alleged any of these circumstances.  The fact that he is or was on TDRL does not affect the amount of educational assistance to which he is entitled.  Likewise, receipt of combat pay while on active duty, or injury while on active duty does not affect the percentage payment.  

At his hearing the Veteran testified that he was seeking to get his DD Form 214 changed, but his testimony indicated that he was seeking a medical board discharge, which would not affect his rate of payment under the Post-9/11 GI Bill.  If his revised separation document shows additional active duty after September 10, 2001, however, he is free to reopen his claim.

Based on the evidence of record and the Veteran's contentions and testimony, there is no legal basis on which the appellant's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to educational assistance at a percentage rate higher than 70 percent, under Chapter 33, Title 38, United States Code, is denied..



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


